Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in independent claim 1:

A method of determining a coolant condition of a vehicle, the method comprising:
in a vehicle, including an electric water pump (EWP) for circulating a coolant,
acquiring driving state information of a water pump while the water pump is driven, by a controller;
wherein the controller controls the water pump at constant speed while acquiring driving state information of the water pump and determines the reference value as a value corresponding to a speed command value while the water pump is controlled at constant speed;
calculating a ripple value of a driving state from the acquired driving state information of the water pump, by the controller; and 
comparing the calculated ripple value with a reference value to determine a condition of a coolant, by the controller

The closest prior art is considered to be Jin et al. (US Pub No 2019/0186853) which discloses a somewhat similar method of determining a coolant condition via a variation in the response of a coolant pump; see the non-final rejection of 19 May 2021. However, the additional, specific method step, noted above, now amended into the independent claim, is not anticipated nor rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.